Exhibit 10.2

July 30, 2013

BY HAND

James Chambers

 

Re: Revised Severance Arrangements

Dear James:

Reference is made to your offer letter with Weight Watchers International, Inc.
(the “Company”), dated December 6, 2012 (the “Offer Letter”). In connection with
your appointment as the Chief Executive Officer of the Company, the Company
wishes to amend the terms of the Offer Letter in order to amend the severance
benefits available to you should your employment with the Company be terminated
other than for Cause. Accordingly, the Severance provision of the Compensation
and Benefit details of the Offer Letter are hereby amended to read as follows:

“In the event of termination by the Corporation of your employment other than
for Cause (as such term is defined in those certain Terms and Conditions for
Employee Stock Awards to be executed in connection with the Incentive Equity
Award described above), subject to your execution and non-revocation of a
general release of claims in favor of the Corporation and its affiliates (which
release will be provided to you promptly after any such termination), the
Corporation shall pay you an amount equal to the sum of (x) twelve (12) months
of Base Salary plus (y) your target annual bonus for the year in which such
termination occurred, payable in one lump sum within thirty (30) days of the
effective date of the release of claims, and (b) provided you make the necessary
election, the Corporation shall pay for your continued health coverage under the
Corporation-sponsored health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for twelve (12) months following the termination
(or such shorter period of time if you obtain alternative health coverage from
another employer); provided, however, such Severance shall not be paid in the
event termination results from a change in control of the Corporation and
benefits or other consideration in connection therewith is payable pursuant to a
continuity or other agreement with the Corporation. In addition, to the extent
that any restrictive covenants you may be subject to expire by their terms prior
to the twelve (12) month anniversary of any such termination, you agree that
such covenants shall be extended through such date.”

*        *        *



--------------------------------------------------------------------------------

To confirm your agreement with the amendment of the Offer Letter as set forth
above, please sign where indicated below, and return to the Company, to the
attention of Nick Hotchkin.

 

Sincerely Weight Watchers International, Inc.

/s/ Raymond Debbane

By:   Raymond Debbane Title:   Chairman Agreed and Accepted:

/s/ James Chambers

James Chambers Dated: July 31, 2013

 

2